Exhibit 10.1
August 26, 2010
Bakers Footwear Group, Inc.
2815 Scott Avenue, Suite C
St. Louis, Missouri 63103

Re:    Loan Arrangement with Bank of America, N.A.

Ladies and Gentlemen:
     We hereby refer to that certain Second Amended and Restated Loan and
Security Agreement dated as of August 31, 2006 (as amended and in effect, the
“Loan Agreement”) between Bakers Footwear Group, Inc. (f/k/a Weiss and Neuman
Shoe Co.) (the “Borrower”) and Bank of America, N.A. (the “Bank”). All
capitalized terms used herein, and not otherwise defined, shall have the same
meaning herein as in the Loan Agreement.
     An Event of Default has occurred under Section 10.4 of the Loan Agreement
due to the Borrower’s failure to maintain a minimum ratio of EBITDA to Interest
Expense of not less than 1.00:1.00, for the months ending June 30, 2010 and
July 31, 2010, in violation of Section 5.11 of the Loan Agreement (the “Existing
Default”).
     The Borrower has requested that the Bank waive the Existing Default and the
Bank is willing to do so, and does hereby waive the Existing Default, provided
that such waiver relates only to the Existing Default described above, and shall
not be deemed to constitute a continuing waiver of any provision of the Credit
Agreement with respect to any other Events of Default, and provided further that
in the event that the Madden Transaction has not been consummated, and the
Borrower has not received the proceeds therefrom to repay Liabilities
outstanding under the Loan Agreement, on or before September 10, 2010, such
waiver shall be of no further force and effect and thereafter an Event of
Default shall be deemed to have occurred and be continuing. Except as expressly
provided herein, the Loan Agreement and the other Loan Documents shall remain
unmodified and in full force and effect. As used herein, the “Madden
Transaction” means the offer and sale of the Borrower’s common stock and the
issuance of one or more debentures in an aggregate face principal amount of
$5,000,000 by the Borrower to Steven Madden, Ltd. or its affiliates.
     This waiver shall be governed by, and construed in accordance with, the
laws of the Commonwealth of Massachusetts, without giving effect to the
conflicts of laws principles thereof.

1



--------------------------------------------------------------------------------



 



Baker’s Footwear Group, Inc.
August 26, 2010
Page 2
     If you have any questions, please do not hesitate to contact us.

            Very truly yours,

BANK OF AMERICA, N.A.
      By:   /s/ Christine Scott       Name:   Christine Scott        Title:  
Senior Vice President     

